[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                      _________________________              May 19, 2005
                                                         THOMAS K. KAHN
                            No. 04-13405                      CLERK
                        Non-Argument Calendar
                     __________________________

                   D. C. Docket No. 03-60209-CR-WJZ

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

     versus

MICHAEL A. TURNER,

                                                     Defendant-Appellant.


                     __________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                     __________________________

                              (May 19, 2005)


Before EDMONDSON, Chief Judge, TJOFLAT and DUBINA, Circuit Judges.
PER CURIUM:

      Michael A. Turner appeals his 188-month sentence, pursuant to his guilty

plea, for possession of a firearm by a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). Turner was sentenced as an armed career criminal, under

18 U.S.C. § 924(e) and U.S.S.G. § 4B1.4, based on the district court’s

determination that Turner had three prior violent felony convictions. No

reversible error has been shown; we affirm.

      Citing Blakely v. Washington, 124 S.Ct. 2531 (2004), Turner argues that the

§ 4B1.4 armed career criminal enhancement violated his constitutional rights to an

indictment and to a jury determination beyond a reasonable doubt that he had been

convicted of three prior qualifying felonies. Turner contends the district court

thus made an improper fact finding that Turner’s prior convictions satisfied the

definition of a “violent felony” in 18 U.S.C. § 924(e)(2)(B). He also maintains

that a mere reference to 18 U.S.C. § 924(e), in the indictment and at the guilty plea

hearing, was not sufficient to evidence an intelligent waiver of his right to have a

jury determine beyond a reasonable doubt whether his prior convictions qualified

under § 4B1.4.

      We review de novo a preserved constitutional challenge to a defendant’s

sentence. United States v. Miles, 290 F.3d 1341, 1348 (11th Cir. 2002). And we

                                          2
reject Turner’s argument that a district court errs when it uses prior convictions to

enhance a defendant’s sentence under the Sentencing Guidelines.

      In Almendarez-Torres v. United States, 118 S.Ct. 1219 (1988), the Supreme

Court opined “that the government need not allege in its indictment and need not

prove beyond a reasonable doubt that a defendant had prior convictions for a

district court to use those convictions for purposes of enhancing a sentence.”

United States v. Marseille, 377 F.3d 1249, 1257 (11th Cir.), cert. denied, 125

S.Ct. 637 (2004). In the light of Blakely, Turner suggests that Almendarez-Torres

no longer is good law. But recently we have written that the conclusion in

Almendarez-Torres “was left undisturbed by Apprendi [v. New Jersey, 120

S.Ct. 2348 (2000)], Blakely, or [United States v.] Booker, [125 S.Ct. 738 (2005)].”

United States v. Shelton, 400 F.3d 1325, 1329 (11th Cir. 2005); see United States

v. Guadamuz-Solis, 232 F.3d 1363, 1363 (11th Cir. 2000) (“Almendarez-Torres

remains the law until the Supreme Court determines that Almendarez-Torres is not

controlling precedent”).

      And in Booker, the Supreme Court reaffirmed its decision in Apprendi: that

“[a]ny fact (other than a prior conviction) which is necessary to support a sentence

exceeding the maximum authorized by the facts established by a plea of guilty or a

jury verdict must be admitted by the defendant or proved to a jury beyond a

                                          3
reasonable doubt.” Booker, 125 S.Ct. at 756 (emphasis added). Accordingly, the

district court did not err “by relying on prior convictions to enhance [Turner]’s

sentence.” Shelton, 400 F.3d at 1329.

      AFFIRMED.




                                          4